Title: From Benjamin Franklin to John Laurens, 17 May 1781
From: Franklin, Benjamin
To: Laurens, John


Dear Sir,
Passy, May 17. 1781
Inclos’d is the Order you desire for another Hundred Louis.— Take my Blessing with it, and my Prayers that God may send you safe & well home with your Cargoes. I would not attempt persuading you to quit the military Line, because I think you have the Qualities of Mind and Body that promise your doing great Service & acquiring Honour in that Line. Otherwise I should be happy to see you again here as my Successor; having sometime since written to Congress requesting to be reliev’d, and believing as I firmly do, that they could not put their Affairs in better Hands.— I shall ever be Most affectionately yours
B Franklin
Honble Col. Laurence

The Post comes in to-morrow Morning from Holland. If you have any Information of [torn: word or words missing] Expence likely to

  
Addressed: Honble. Col. John Laurens / Hotel d’Angleterre / à Paris
Notations in different hands: Dr Franklin to J. L Passy May 17th. 1781. / with an order for an hundred Louis / to communicate it [torn: word or words missing]
